PER CURIAM.
AFFIRMED. We think the evidence, although in conflict, was sufficient to sustain the trial court’s finding that the wife was entitled to a special equity in the marital homeplace. Cf. Landay v. Landay, 400 So.2d 43 (Fla. 2d DCA 1981) and Weiss v. Weiss, 390 So.2d 1236 (Fla. 4th DCA 1980). In so doing, we reject the appellant’s contention that such special equity must be proven to exist “beyond a reasonable doubt” and we recede from any statements to that effect contained in our opinion in Hanzelik v. Hanzelik, 294 So.2d 116 (Fla. 4th DCA 1974). See Abbott v. Abbott, 297 So.2d 608 (Fla. 2d DCA 1974); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); and Duncan v. Duncan, 356 So.2d 28 (Fla. 1st DCA 1978).
ANSTEAD, MOORE and GLICKSTEIN, JJ., concur.